Citation Nr: 1750358	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1959 to November 1979, including combat service in the Vietnam War.  He is the recipient of the Silver Star Medal on two occasions, the Bronze Star Medal, and the Purple Heart Medal on two occasions.

This originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila in the Republic of the Philippines, but was most recently certified to the Board by the RO in Columbia, South Carolina.  In the March 2010 rating decision, in pertinent part, the Manila RO denied a disability rating in excess of 30 percent for PTSD.  

In October 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was previously remanded by the Board in March 2014 for further development.  It has been returned to the Board for further review.  

The issue of entitlement to service connection for a neck disability has been raised by the record in the Veteran's October 2011 testimony, but has not been adjudicated by the AOJ.  Because the Board does not have jurisdiction over it, the Board referred the issue to the AOJ in March 2014 for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Because the AOJ still has not adjudicated this issue, it is again referred for appropriate action.

The issues of entitlement to increased disability ratings for degenerative disc disease L4-L5 and sacralization L5-S1 and bilateral hearing loss have been raised by the record in an August 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) because the AOJ erroneously concluded in a September 2016 letter that these issues were currently on appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

2.  The Veteran's service-connected disabilities do not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the October 2011 hearing before the undersigned Veterans Law Judge, the Veteran contended that the previous VA examinations were inadequate.  In its March 2014 remand, the Board instructed the AOJ to afford the Veteran an additional VA examination, which it did in May 2016.  Neither the Veteran nor his representative have contended that the May 2016 examination was inadequate.  

In its March 2014 remand, the Board also instructed the AOJ to request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  There is nothing in the record to indicate that the AOJ did so.  However, the Veteran has stated that he has not participated in mental health treatment other than taking medication during the period on appeal.  For this reason, the Board finds that any error in failing to request records of treatment that did not occur is harmless and results in no prejudice to the Veteran.  

Neither the Veteran nor his representative have raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his PTSD warrants a higher rating than that currently assigned.  It is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD, with a 30 percent rating on and after April 4, 2003.  VA received the Veteran's claim for an increased rating on December 22, 2009.  

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 41 to 50 is defined as serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran submitted a November 2009 statement from his spouse, who reported that his anger caused him to withdraw for hours or days at a time and that his anger issues had cost him a couple of jobs.  In particular, she described a prison ministry that ended when the Veteran escalated a confrontation with a parishioner by trying to provoke him into taking the first swing, after which the Veteran resigned "so as not to bring shame to the church or his boss."  She reported that the Veteran would sleep for three hours and then wake up hourly to inspect the house.  She reported that the Veteran "is unable to feel any emotions or display affection toward me, or anyone, for that matter" and had become increasingly withdrawn and remote emotionally.  She also reported that they no longer shared a social life together because the Veteran had conflict with some of the men in their former social group and they stopped going out with them.  She reported that she continued to socialize with people but the Veteran no longer participated.  

The Veteran has also submitted a November 2009 statement from a member of the board of directors of his homeowners' association.  The board member reported witnessing an argument between the Veteran and a third party at an association meeting in February 2008 in which the Veteran began yelling uncontrollably at the party with no apparent provocation.  It appeared to the board member that the Veteran was physically challenging the other party to a fight.  The board member reported that the Veteran's "threatening behavior was totally out of character and, to all of [them] there, was very frightening."  The board member's impression "was that he had lost control of himself and was in the beginning stage of a violent outburst."  The incident ended when others in attendance yelled for it to stop and  the Veteran left.  

VA received a statement from the Veteran in January 2010.  The Veteran reported that he had a low tolerance for clamor, confusion, crowding, and confrontation, an inability to maintain normal personal relationships, and "bouts of unexplainable anger when matters seem to go awry."  He reported that he had learned to manage his anger by separating himself from situations until they passed, which could take hours or most of a day, but that this had had a negative impact on his family, social, and professional life.  He reported that he had no close personal friends because he was unable to "allow people inside [his] 'shell'," and had abruptly taken annual leave at work "to avoid saying or damaging things when [he] felt the anger building."  He reported that his work history had been "generally excellent" because he had mostly worked with other veterans who understood PTSD "and were willing to accept [his] occasional symptomatic eccentricities in exchange for otherwise productive work," but was "less successful with purely civilian bosses."   

VA also received a lay statement from the Veteran's business partner in January 2010.  The partner reported that the Veteran had a very short temper, particularly when it came to dealing with people, including customers.  He reported that the Veteran became irate and insulting toward customers and that they had lost customers as a result.  He reported a specific incident from Spring 2009, when an argument with a competitor escalated until threats were made, the Veteran offered to "take it outside," and a police report was filed against him.  

The Veteran was afforded a VA examination in January 2010.  The examiner indicated that he had reviewed the Veteran's medical records but the claims folder (which would likely have included the above lay statements) was not available.  The Veteran reported that he had not received outpatient treatment for his psychiatric disability since 2006 but continued to take antidepressant medication.  He reported that the medication had made his "fuse a little bit longer."  He reported that he had been married to his current wife for 22 years, had two children from a previous marriage, and had recently adopted a child.  The Veteran called his wife a "saint" because they had "no intimacy and feelings."  He also reported that he had "surface friendships" but "cannot be close to anybody."  He reported that his preferred leisure activities were those that allowed him to avoid dealing with people.  He denied any history of suicide attempts, violence, or assaultiveness.  

On examination, the examiner found the Veteran's psychosocial functional status to be intact.  The examiner noted that the Veteran was clean, his psychomotor activity was unremarkable, his speech was spontaneous, clear, and coherent, his mood was anxious, dysphoric, and labile, his affect was appropriate, attention was intact, orientation to person, time, and place was intact, his thought process and content were unremarkable, he had no delusions, he understood the outcome of his behavior, he had no hallucinations, he had no inappropriate, obsessive, or ritualistic behavior, he had no homicidal or suicidal thoughts, impulse control was fair, there were no episodes of violence (the examiner clarified that the Veteran got irritable and angry, but "not physical, only verbal"), he was able to maintain minimum personal hygiene, and there was no problem with the activities of daily living.  The Veteran's remote, recent, and immediate memory were normal.  

The examiner listed the Veteran's PTSD symptoms as recurrent distressing dreams of the traumatic event, acting or feeling as if the traumatic event were recurring, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner characterized the Veteran's difficulty in social functioning as moderate but found that his symptoms were not severe enough to interfere with occupational or social functioning.  

VA has also received a May 2010 letter from a staff psychiatrist at the Naval Hospital in Guam, who stated that the Veteran had been treated in their Mental Health clinic since 2004 for chronic PTSD.  As stated above, based on the Veteran's report during the January 2010 VA examination, the Board finds that this is a reference to the medication the Veteran reported having taken, not to any ongoing therapy for which records could be obtained.  

The Veteran has also submitted a February 2010 examination report by a private psychiatrist.  The examiner noted that the Veteran's "provocative fights" and difficulty dealing with others had rendered him unable to sustain his jobs.  The examiner also noted the Veteran's suspicion and distrust toward others and that he had resigned from a parole board and the homeowners' association due to his "aggressive outbursts and provocative attitude."  The examiner noted the Veteran's spouse's report that the Veteran was difficult to live with and always on the verge of anger.  The examiner also noted the Veteran's paranoia, anxiety, and depressive episodes, with a heightened state of fright, hypervigilance, and extreme arousal with flashbacks.  

On examination, the Veteran was anxious and agitated, restless and hypervigilant, with a dysphoric mood and restricted affect.  The Veteran reported that his depressive, panic, and anxiety episodes were worsening and his intrusive thoughts about Vietnam prevailed.  The Veteran admitted being suspicious and watchful and reported that he was "very sad with [his] life."  The examiner noted poor impulsivity, concentration, and capacity to work and deal with people.  The Veteran denied hallucinations but admitted having paranoid and persecutory delusions.  He also reported nightmares, flashbacks, and sleep disturbances.  The examiner diagnosed PTSD and assigned a GAF score of 40.  The examiner found that the Veteran's total functioning "was affected tremendously," that his prognosis was poor, and that he was "incapacitated to maintain and sustain any work and job."

In October 2011, VA received a statement from one of the Veteran's former coworkers, who reported an incident in May 2011 in which the Veteran "was clearly not his usual, more calm and professional self," becoming "very defensive, vulgar and possible threatening to some people."  

During his October 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had never been incarcerated for hitting anyone, but had come close twice.  He reported that he tended to try to provoke the other person into moving first to keep himself out of jail, which he characterized as being a "pretty good tactician."  He reported that his anger had cost him jobs in that he had resigned due to his symptoms, with episodes occurring at least once a month.  He reported difficulty with his memory, specifically that he forgot why he entered rooms a few times a day, and that he had started using a notebook to cope with this.  He reported that he continued to be married but could not handle intimacy and preferred solitude to being around others, though he continued to go out socially with his spouse for her sake.  He reported that he had two adult daughters and four grandchildren, but they lived far from him and he had only seen the grandchildren a few times.  He reported that he had panic attacks up to a couple of times a week but most people did not know about them.  He denied having many friends.  He reported that his most recent job ended in May 2011 after five months because interpersonal conflict had escalated and he resigned when he suspected that disciplinary action was imminent.  He reported that he owned half of a business with another retired Marine but had retired from any day-to-day involvement with it.  

The Veteran has also submitted an October 2011 statement from his most recent supervisor, another retired Marine, who characterized the Veteran as "a well-organized, capable manager and leader who consistently produced positive results," but "seriously flawed by a reactive temperament, at times marked by excessive sensitivity and impulsive mood changes that usually took the form of withdrawal from contact with people for several hours at a time and infrequently took a violent turn."  He reported that the Veteran was "normally a highly disciplined individual who is able to manage his disability most of the time, but unexpected stressors sometimes push him over the edge into irrational behavior."  He reported at least two occasions when the Veteran had threatened physical violence on subordinates and more than one "sharp verbal altercation" with a superior, all of which only ended without physical violence when the other parties backed down.  He also reported an altercation with a news reporter and that, on several occasions, the Veteran asked for the rest of the day off "as an alternative to 'killing' another staffer who had rubbed him the wrong way."  The former supervisor stated that he would not have tolerated the Veteran's behavior if not for his otherwise solid job performance and that, as a fellow retired Marine, he "was particularly sympathetic toward his circumstances" but doubted that a civilian boss would have been so tolerant.  The former supervisor opined that the Veteran was "fundamentally unemployable in the regular civilian marketplace."

The Veteran has also submitted an October 2011 statement from his spouse, who reported that the Veteran continued to have a "basic lifestyle" involving "self-imposed isolation," "anti-social attitudes" and "flashes of irrational anger."  She also reported that, prior to his retirement from his military relocation/real estate business, he would often come home from work so agitated that she "couldn't do anything but leave him alone" and commonly reported stopping his car and demanding that the customer leave.  She reported that, in more than one instance, upset customers reported the Veteran to the base housing office.  After the Veteran's spouse and business partner expressed their concern over these outbursts, the Veteran agreed to retire.  She also provided further detail about the Veteran's resignation from his most recent job, reporting that he expressed regret at not having broken the nose of the person with whom he was having conflict and that he said he only refrained because others were present.  She also reported an incident in which the Veteran became so enraged with the family dog that he kicked the dog in the head.  She denied that the Veteran had ever been physically or verbally abusive toward her or their daughter, but reported that he continued to have periods of withdrawal and angry outbursts.  

The record also contains a November 2016 statement that reads, in its entirety: "Request increased rating - that which is a matter of record...Homicidal/Suicidal ideation!  Veteran requires increased rating treatment, etc..."  The signature on the statement is illegible and there is nothing else to identify its source.  

The Veteran was afforded an additional VA examination in May 2016.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he and his wife of 30 years had moved back to the U.S. mainland to care for aging parents, 3 of whom died in 2014.  The Veteran characterized his relationship with his wife as generally good and noted that she understood that he sometimes needed space to decompress and deal with things.  He also reported that his adopted daughter was doing well.  He reported a good relationship with his brother but that he did not see him often.  The Veteran reported that he was involved in a weekly fellowship group and volunteered at his daughter's school.  He reported that he had not returned to work due to an inability to deal with others' behavior.  He reported that he continued to take psychiatric medication but denied that he was receiving any counseling or therapy.  He denied any legal problems but reported a lot of irritability with people, including verbal altercations that could have become physical.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran was well groomed, there were no behavioral or psychomotor abnormalities noted, his speech was normal in rate, tone, and volume, his mood was euthymic, his affect was normal in range, there were no hallucinations, his thought processes were linear and the content was reality-based, he was oriented to person, place, time, and situation, his short term memory was impaired, his long term memory was intact, his attention, concentration, and insight were fair, his judgment was good, and his abstract thinking was intact.  The examiner diagnosed PTSD and indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with occasional decrease in work efficiency.  

In a June 2016 addendum opinion, the May 2016 VA examiner characterized the current overall severity of the Veteran's PTSD symptoms as moderate and opined that the predominant concern with regard to employability was irritability but short term memory loss could also impact his overall speed processing.  The examiner opined that the Veteran's memory loss was likely age-related.  

A December 2016 VA treatment record notes that the Veteran participated in a mental health diagnostic assessment consultation but stated that he was only there because his representative had instructed him to establish care to support his claim for benefits.  He denied any interest in therapy, counseling, or any other offered services, saying that nothing had worked in the past and he had learned to manage his symptoms.  On examination, the Veteran was alert and well-groomed, his speech was regular in rate, volume, and tone, language appeared intact, his mood appeared calm, his affect was constricted but appropriate, he did not voice any suicidal or homicidal ideation, he did not appear to have any internal stimuli such as hallucinations or delusions, his thought processes were linear, his associations were intact, his attention and concentration were average, and his insight and judgment were fair.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his psychiatric symptoms and overall disability picture warrant an evaluation of 70 percent for PTSD.  The record contains evidence of difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Most significantly, the accounts in the lay statements of record of unprovoked irritability with periods of violence are vivid and persuasive.  Various factors such as others' willingness to back down when threatened have prevented the Veteran's aggressive behavior from becoming physical, with the exception of kicking the family dog.  However, this does not alter the overall picture presented by the various lay statements of record, which is of a temper that has done considerable damage to the Veteran's career and his relationships with others, including his family.  While the Veteran has not manifested all of the symptoms listed in the criteria demonstrating occupational and social impairment with deficiencies in most areas, the Board finds that Veteran's symptoms most nearly approximate those that warrant a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board does not, however, find the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms.  There has not been any evidence that the Veteran has had any of the symptoms listed in or similar to the criteria for a 100 percent rating during this period, with the possible exception of persistent danger of hurting himself or others.   However, with regard to that danger, the lay statements of record also indicate that the Veteran's demeanor is generally controlled despite periodic aggression, meaning, to the extent that this danger exists, it is not persistent.  

Even the constant presence of some symptoms listed in the criteria for a 100 percent rating would be insufficient because the overall guiding criterion for a 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130; see, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  The Board will address the impact of the Veteran's PTSD on his occupational functioning in the TDIU section below.  As for social impairment, the Veteran has been able to maintain some personal relationships, specifically with his wife, his children, and his brother.  

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which a 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board further finds that the GAF scores assigned to the Veteran, ranging from 40 to 60, do not provide a basis for assigning a rating in excess of 70 percent.  These scores are reflective, at most, of serious symptoms and serious impairment in social, occupational, or school functioning. This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 100 percent rating.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms and other lay people's assertions regarding their observations of his psychiatric symptoms, which they are competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The symptoms described in those lay statements during VA examinations comport with the 70 percent rating that has now been assigned and are the primary basis for that increased rating.  These lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, his impairment due to PTSD has been most consistent with a 70 percent disability rating.  

TDIU

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran's combined disability rating, after the increased rating granted above, is 90 percent.  38 C.F.R. § 4.25 (2017).  His PTSD is rated 70 percent disabling, his degenerative disc disease L4-L5 and sacralization L5-S1 is rated 40 percent disabling, his tinnitus of the right ear is rated 10 percent disabling, his radiculopathy of the left lower extremity is rated 10 percent disabling, and his bilateral hearing loss and residuals of a shrapnel wound to both legs, both hands, and the left wrist have noncompensable ratings.  The criteria for consideration of a schedular TDIU are met.

The facts relevant to the impact of the Veteran's PTSD on his employability during the period on appeal have been set forth in detail above.  

The Veteran was afforded a VA examination for spinal disabilities in May 2016.  The examiner opined that the Veteran's service-connected low back disability rendered him unable to seek and maintain substantially gainful physical employment but would not prevent substantially gainful sedentary employment.  The examiner noted that the Veteran's back pain and radiculopathy could be managed with proper medications and that the Veteran's work history was mainly sedentary.  

The preponderance of the evidence described above shows that the Veteran's service-connected disabilities, by themselves, do not prevent gainful employment.  

The Board acknowledges the February 2010 private examiner's finding that the Veteran was "incapacitated to maintain and sustain any work and job," but this opinion was supported by very little rationale.  Because "most of the probative value of a medical opinion comes from its reasoning," this opinion is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board also acknowledges the Veteran's report that he left multiple jobs and eventually stopped working due to psychiatric symptoms, but the fact that the Veteran left his employment due to symptoms of a service-connected disability is not sufficient  to show that he is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  The record indicates that the Veteran has left positions due to a belief that disciplinary action, possibly including termination, was imminent, but that does not demonstrate that termination would actually have resulted if the Veteran had remained.  The record contains multiple lay opinions that it might be necessary for the Veteran to work with fellow veterans who understand and can accommodate his symptoms, but the record also indicates that the Veteran has been able to find such work multiple times.  The Board finds that the Veteran's PTSD has had a serious impact on his employment (as reflected in the 70 percent disability rating granted above) but does not totally preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The preponderance of the evidence is against the claim for a TDIU and the claim must be denied. 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


